DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mikhael Mikhalev (Reg. No. 72,500) on October 15, 2021.
The application has been amended as follows: 
1. 	(Currently Amended)	A detecting method of a UE capability, performed by 
receiving device information sent by a mobile terminal, wherein the device information is sent by the mobile terminal when the mobile terminal accesses a wireless access device connected to the Internet, the wireless access device is a device that enables the mobile terminal to access the Internet through a wireless local area network, and the device information at least comprises identity information of the mobile terminal and location information of the wireless access device;
sending an inquiry message for UE capability information to the mobile terminal based on the device information, wherein the UE capability information indicates 
receiving the UE capability information which is sent by the mobile terminal according to the inquiry message,
wherein 
sending a modification instruction of paging period to the mobile terminal based on the UE capability information, wherein the modification instruction is configured to instruct the mobile terminal 

2. 	(Cancelled)	

5. 	(Currently Amended)	A reporting method of UE capability, performed by 
sending device information to a core network when the mobile terminal accesses a wireless access device connected to the Internet, wherein the wireless access device is a device that enables the mobile terminal to access the Internet through a wireless local area network, the device information at least comprises identity information of the mobile terminal and location information of the wireless access device; 
receiving an inquiry message, which is sent by the core network, for UE capability information, wherein the inquiry message is sent by the core network after the device information is received by the core network, and the UE capability information indicates 
sending the UE capability information to the core network according to the inquiry message,
wherein 
modifying a paging period of monitoring a paging message to a first paging period, wherein the first paging period is greater than a second paging period, the first paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal accesses the wireless access device connected to the Internet, and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet; and
monitoring the paging message according to the first paging period.

(Cancelled

11. 	(Currently Amended)	A core network 
receive device information sent by a mobile terminal, wherein the device information is sent by the mobile terminal when the mobile terminal accesses a wireless access device connected to the Internet, the wireless access device is a device that enables the mobile terminal to access the Internet through a wireless local area network, and the device information at least comprises identity information of the mobile terminal and location information of the wireless access device;
send an inquiry message for UE capability information to the mobile terminal based on the device information, wherein the UE capability information indicates 
receive the UE capability information which is sent by the mobile terminal according to the inquiry message,
wherein the processor executes the computer program to:
send a modification instruction of paging period to the mobile terminal based on the UE capability information, wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to a first paging period, the first paging period is greater than a second paging period, the first paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal accesses the wireless access device connected to the Internet, and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet.

12. 	(Cancelled)	

16. 	(Cancelled)	

21.-23. (Cancelled)

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646